SCHEDULE 13E-3 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Rule 13e-3 Transaction Statement under Section 13(e) of the Securities Exchange Act of 1934 (Amendment No. 2) COMTEX NEWS NETWORK, INC. (Name of Issuer) COMTEX NEWS NETWORK, INC. (Names of Persons Filing Statement) Common Stock (Title of Class of Securities) 205914104 (CUSIP Number of Class of Securities) Chip Brian President and Chief Executive Officer Comtex News Network, Inc. 625 North Washington Street, Suite 301 Alexandria, Virginia 22314 (703) 820-2000 (Name, Address and Telephone Numbers of Person Authorized to Receive Notices and Communications on Behalf of the Persons Filing Statement) Copy to: Marc E. Levy, Esq. Luse Gorman Pomerenk & Schick, P.C. 5335 Wisconsin Avenue, NW, Suite 780 Washington, DC 20015 (202) 274-2000 (202) 362-2902 (facsimile) This statement is filed in connection with (check the appropriate box): a. x The filing of solicitation materials or an information statement subject to Regulation 14A, Regulation 14C or Rule 13e-3(c) under the Securities Exchange Act of 1934 (the “Act”). b. o The filing of a registration statement under the Securities Act of 1933. c. o A tender offer. d. o None of the above. Check the following box if the soliciting materials or information statement referred to in checking box (a) are preliminary copies: x Check the following box if the filing fee is a final amendment reporting the results of the transaction: o Calculation of Filing Fee Transaction valuation* Amount of filing fee $25.23** * Calculated solely for the purpose of determining the filing fee, which was based upon the price of $0.29 per share for the fractional shares that would otherwise have been issued pursuant to the reverse stock split, multiplied by our estimate of the maximum number of fractional shares to be purchased (435,000). ** Previously paid. o Check the box if any part of the fee is offset as provided by Rule 0-11(a)(2) and identify the filing with which the offsetting fee was previously paid. Identify the previous filing by registration statement number, or the Form or Schedule and the date of filing. Amount Previously Paid: Not applicable Form or Registration No.: Not applicable Filing Party: Not applicable Date Filed: Not applicable INTRODUCTION This Amendment No. 2 amends and supplements the Rule 13e-3 Transaction Statement on Schedule 13E-3 filed on February 5, 2010 and Amendment No. 1 thereto filed on March 16, 2010 (as amended, the “Schedule 13E-3”) by Comtex News Network, Inc. (the “Company”).Concurrently with the filing of this Schedule 13E-3, the Company is filing its revised Preliminary Proxy Statement on Schedule 14A (the “Proxy Statement”) pursuant to Regulation 14A under the Securities Exchange Act of 1934, as amended (the “Exchange Act”). The Proxy Statement is filed as Exhibit 16(a)(1)(i) to the Schedule 13E-3. The information in the Proxy Statement, including all annexes thereto, is expressly incorporated by reference herein in its entirety and the responses to each item herein are qualified in their entirety by the information contained in the Proxy Statement and the annexes thereto. Capitalized terms used but not defined herein have the meanings given to them in the Proxy Statement. All references to subsections in the Items below are to the subsection of the applicable Item in RegulationM-A. ITEM 1.SUMMARY TERM SHEET The information required by this Item is set forth under “Summary Term Sheet” and “Questions and Answers Regarding the Reverse Stock Split” in the Proxy Statement and is incorporated herein by reference. ITEM 2.SUBJECT COMPANY INFORMATION (a)The name of the issuer is Comtex News Network, Inc. The Company’s principal executive office is located at 625 North Washington Street, Suite 301, Alexandria, Virginia, and its business telephone number is (703) 820-2000. (b)As of March 12, 2010, the Company had 15,794,200 shares of common stock, $0.01 par value per share (“Common Stock”), issued and outstanding. (c)The information required by this Item is set forth under “Proposal No. 2—Price Range of Common Stock; Dividends; Trading Volume” in the Proxy Statement and is incorporated herein by reference. (d)The information required by this Item is set forth under “Proposal No. 2—Price Range of Common Stock; Dividends; Trading Volume” in the Proxy Statement and is incorporated herein by reference. (e)The Company has not made an underwritten public offering of the Common Stock for cash during the past three years that was registered under the Securities Act of 1933 or was exempt from registration under Regulation A (Securities Act Rules 251 through 263). (f)The Company has not purchased any of its shares of Common Stock during the past two years. ITEM 3.IDENTITY AND BACKGROUND OF FILING PERSON. (a)The filing person to which this Schedule 13E-3 relates is the issuer, Comtex News Network, Inc. The name, business address and business telephone number of the Company is set forth in Item 2(a) above. The names, titles and business addresses of each executive officer, director and controlling stockholder of the Company are follows: 3 Chip Brian President and Chief Executive Officer Comtex News Network, Inc. 625 North Washington Street, Suite 301
